Title: From Thomas Jefferson to David R. Williams, 31 January 1806
From: Jefferson, Thomas
To: Williams, David R.


                        
                            Sir 
                            
                            Washington Jan. 31. 06.
                        
                        I am thankful to you for the explanation in your note of the 29th. without which the cause of declining my
                            invitations to dine might have been mistaken & would have given pain. the independance of the mind is one of it’s best
                            qualities, & if you suppose it could have been lessened, by that kind of intercourse, you are right in declining it, &
                            no one has a right to complain. be assured that understanding the motive, I take not the least umbrage at it, and shall
                            always be glad to see & associate with you in any other way more agreeable to you. I cultivate personal intercourse with
                            the members of the legislature that we may know one another and have opportunities of little explanations of
                            circumstances, which, not understood might produce jealousies & suspicions injurious to the public interest, which is
                            best promoted by harmony and mutual confidence among it’s functionaries. I depend much on the members for the local information necessary in local matters, as well as for the
                            means of getting at public sentiment. I pray you however to be assured that with respect to yourself I yield with
                            frankness to your particular way of thinking, and shall be glad to recieve any communications from you in whatever way you
                            shall prefer & at whatever times; tendering you my salutations & assurances of great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    